J-S46040-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
                   Appellee                :
                                           :
             v.                            :
                                           :
ELIZABETH ANN BELL,                        :
                                           :
                   Appellant               :           No. 106 MDA 2014

       Appeal from the Judgment of Sentence entered on January 2, 2014
                 in the Court of Common Pleas of Perry County,
                 Criminal Division, No. CP-50-CR-0000431-2013

BEFORE: SHOGAN, LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                         FILED AUGUST 11, 2014



imposed following her entry of a guilty plea to one count of theft by unlawful

taking.1 We dismiss the appeal.

        The trial court set forth the relevant facts and procedural history as

follows:

        On November 1, 2013, [Bell] was sentenced in an unrelated
        Dauphin County case to [a] minimum [of] fifteen (15) months,
        maximum [of thirty] (30) months incarceration in a State
        Correctional Institution. Subsequently, on November 21, 2013,
        [Bell] entered a Guilty Plea in the instant case to one (1) count
        of Theft by Unlawful Taking, a Felony of the Second Degree.
        After receipt and review of a pre-sentence investigation, the
        Court sentenced [Bell] to a minimum [of] fifteen (15) months,
        maximum [of] thirty (30) months period of incarceration in a
        State Correctional Institution[,] to run consecutive to the
        Dauphin County sentence.



1
    18 Pa.C.S.A. § 3921.
J-S46040-14

Trial Court Opinion, 3/17/14, at 1. Additionally, Bell was to pay restitution

as to all five counts in the Information.   Bell filed a Motion to Reconsider

Sentence, which the trial court denied.     Bell then filed a timely Notice of

Appeal. The trial court ordered Bell to file a Pennsylvania Rule of Appellate

Procedure 1925(b) concise statement of matters complained of on appeal.

Bell filed a timely Concise Statement.




[she] was alleging a crime spree being the result of her gambling ad

Brief for Appellant at 6.

      Bell challenges the discretionary aspects of her sentence.

      An appellant challenging the discretionary aspects of [her]

      four-part test:

      We conduct a four-part analysis to determine: (1) whether the
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P. [720]; (3) wh
      fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                    ***

      The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.     A substantial
      question exists only when the appellant advances a colorable

      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.


                                 -2-
J-S46040-14



Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)

(quotation marks and some citations omitted).

      Here, Bell filed a timely Notice of Appeal, presented her claim in a

Motion to Reconsider the Sentence, and included a Rule 2119(f) Statement

in her brief.   Bell claims that she has presented a substantial question

because the trial court failed to consider certain mitigating factors in

imposing the sentence. Brief for Appellant at 8. Bell specifically contends

that her Perry County sentence should have been imposed concurrently with

her Dauphin County sentence because both crimes were a result of her

gambling addiction.   Id.    She also argues that the trial court should have

considered her age (49), as a long prison term would ultimately harm the

victims to whom she owes restitution. Id.

                                                                         See

Commonwealth v. Rhoades, 8 A.3d 912, 918-19 (Pa. Super. 2010)

(stating that consideration of mitigating factors does not raise a substantial

question); see also Moury

has discretion to impose sentences consecutively or concurrently, and,

ordinarily, a challenge to this exercise of discretion does not raise a

                            Moreover, where, as here, the trial court had the

benefit of a pre-

                                                             s character and




                                   -3-
J-S46040-14

Rhoades, 8 A.3d at 919.      Accordingly, we are precluded from addressing



See id. (wherein th

discretionary aspects of sentencing claim because a substantial question was

not raised and the trial court had the benefit of a pre-sentence investigation

report).

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/11/2014




                                 -4-